          Case 1:17-cr-00630-ER Document 329 Filed 10/09/20 Page 1 of 1




                                                                    October 9, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)
               Mark Scott Forfeiture Briefing Schedule


Dear Judge Ramos:

        We write on behalf of our client, Mr. Scott, to respectfully request a three-week extension
to the remaining forfeiture briefing schedule. We are engaged in negotiations with the
Government with respect to its proposed post-conviction restraining order in an effort to reduce
or narrow disputed issues that may be presented to the Court. Mr. Scott will also use this time to
evaluate the Government’s tracing analysis with respect to assets alleged to be linked to the
charged OneCoin wire fraud scheme that serves as the predicate for the money laundering
offense.

        Under the proposed reschedule, Mr. Scott’s response to the Government’s submission
will be due by November 2, 2020, and the Government’s reply will be due by November 16,
2020. The Government consents to this request.


                                                            Respectfully Submitted,

                                                            /s Arlo Devlin-Brown
                                                            Arlo Devlin-Brown

                                                            David M. Garvin
                                                            200 South Biscayne Boulevard
                                                            Suite 3150
                                                            Miami, FL 33131
                                                            (305) 371-8101
